UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITIONREPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-53833 CHINA DU KANG CO., LTD. (Exact name of Registrant as specified in its charter) NEVADA 90-0531621 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) Town of Dukang, Baishui County, A-28, Van Metropolis, #35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 (Address of principal executive offices) 8629-88830106-822 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:August 22, 2014: 100,113,791 shares of common stock. China Du Kang Co., Ltd. FORM 10-Q TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 (audited) 3 Consolidated Statements of Operations for the three and six months ended June 30, 2014 and 2013 (unaudited) 4 Consolidated Statement of Comprehensive Income for the three and months ended June 30, 2014 and 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2014 and 2013 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 6. Exhibits 42 Signatures 43 2 Back to Table of Contents ITEM 1. FINANCIAL INFORMATION CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Notes receivable Accounts receivable (Note 4) Others receivable Prepaid expenses (Note 5) Inventories (Note 6) Total current assets Property, Plant and Equipment, net (Note 7) Intangible assets, net (Note 8) Long-term investment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses (Note 9) Others payable Taxes payable (Note 10) Deferred revenue (Note 11) Security deposit Lease liability-current Total Current Liabilities Long-term Liabilities: Lease liability-long-term Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 16) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of June 30, 2014 and December 31, 2013 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issued and outstanding as of June 30, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total China Du Kang Co., Ltd. Shareholders' equity (deficit) Noncontrolling Interest Total Equity (Deficit) Total Liabilities and Equity (Deficit) $ $ See Notes to Consolidated Financial Statements. 3 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues Sales of Liquor $ Costs of Liquor Sold Gross Profit Operating Expenses Selling Expenses Advertising expenses Promotion expenses Office expenses Sales commission Travel and entertainment Total Selling Expenses General and Administrative Expenses Payroll Employee benefit and pension Depreciation and amortization expenses Office expenses ) Vehicle expenses Bad debt expenses - - Travel and entertainment Other general and administrative expenses Total General and Administrative Expenses Total Operating Expenses Income from Operations ) ) Other Income (Expenses) Interest income Interest Expenses-capital lease ) Governmental subsidy - - - Other income (expense) Total Other Income (Expenses) Net Income (loss) for continuing operations ) ) Provision for Income Tax - Net Income (Loss) before discontinued operations ) ) Discontinued Operations Income (loss) from operations of discontinued - ) - Income tax benefit (expense) - - ) Net income (loss) from discontinued operations - ) - Net Income (Loss) ) ) Less: Net loss (income) attributable to noncontrolling interest ) ) ) Net Income (Loss) attributable to China Du Kang Co., Ltd. $ ) $ ) $ $ Basic and Fully Diluted Income (Loss) per Share $ ) $ ) $ $ Weighted average shares outstanding See Notes to Consolidated Financial Statements. 4 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Three Months Ended For the Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net Income (loss) $ ) $ ) $ $ Other comprehensive income (loss), net of tax: Effects of foreign currency conversion ) Total other comprehensive income (loss), net of tax ) Comprehensive income (loss) ) Comprehensive (income) loss attributable to the noncontrolling interest ) ) ) Comprehensive income (loss) attributable to China Du Kang Co., Ltd. $ ) $ $ ) $ See Notes to Consolidated Financial Statements. 5 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, (unaudited) (unaudited) Cash Flows from Operating Activities Net income including non-controlling interest $ $ Adjustments to reconcile net income including non-controlling interest to net cash provided (used) by operating activities: Loss (income) from discontinued operations - Depreciation Amortization Bad debt expense - Obsolete inventory write-down Changes in operating assets and liabilities: (Increase)/Decrease in notes receivable - (Increase)/Decrease in accounts receivable ) (Increase)/Decrease in others receivable ) ) (Increase)/Decrease in prepaid expenses ) ) (Increase)/Decrease in inventories ) ) Increase/(Decrease) in accounts payable ) Increase/(Decrease) in accrued expenses Increase/(Decrease) in other payable Increase/(Decrease) in taxes payable ) Increase/(Decrease) in deferred revenue ) ) Increase/(Decrease) in security deposit - Increase/(Decrease) in capital lease interest payable ) ) Net cash provided (used) by operating activities of continued operations ) ) Net cash provided (used) by operating activities of discontinued operations - ) Net cash provided (used) by operating activities ) ) Cash Flows from Investing Activities Purchase of fixed assets ) ) Net cash provided (used) by investing activities of continued operations ) ) Net cash provided (used) by investing activities of discontinued operations - ) Net cash provided (used) by investing activities ) ) Cash Flows from Financing Activities Repayments to related parties - - Repayment for a capital lease principal ) ) Net cash provided (used) by financing activities of continued operations ) ) Net cash provided (used) by financing activities of discontinued operations - - Net cash provided (used) by financing activities ) ) Increase (decrease) in cash ) ) Effects of exchange rates on cash ) ) Cash at beginning of period Cash at end of period Less: Cash at end of period-discontinued operations - Cash at end of period-continuing operations $ $ - Supplemental Disclosures of Cash Flow Information: Cash paid during the year for: Interest $ $ Income tax $ - $ See Notes to Consolidated Financial Statements 6 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND China Du Kang Co., Ltd (“China Du Kang” or the “Company”) was incorporated as U. S. Power Systems, Inc., in the State of Nevada on January 16, 1987. On or about June 8, 2006 the Company’s name was changed to Premier Organic Farms Group, Inc. On or about November 30, 2006 the name was changed to Amstar Financial Holdings, Inc. (“AFLH”). On or about March 18, 2008 the name was changed to its current name of China Du Kang Co., Ltd. with its corporate charter still residing in Nevada. The Company changed its fiscal year ending from September 30 to December 31 in February 2008. The Company had been engaged in the business of providing various financial services since it's incorporation The Company was not successful and discontinued the majority of its operation by December 31, 2007. On January 10, 2008, the Company entered into a Plan of Exchange Agreement (the “Exchange Agreement”) with Hong Kong Merit Enterprise Limited (“Merit”), a holding company incorporated in Hong Kong. Pursuant to the terms of the Exchange Agreement, the Company agreed to issue post split 88,000,000 shares of its common stock to the shareholders of Merit in exchange for Merit to transfer all of its issued and outstanding shares of common stock to the Company, thereby causing Merit to become a wholly-owned subsidiary of the Company. The parties closed the transaction contemplated by the Agreement on February 11, 2008. Merit was incorporated on September 8, 2006 in Hong Kong under the Companies Ordinances as a Limited Liability company. Merit was formed for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship. On January 22, 2008, Merit entered into a Share Purchase Agreement (the “Purchase Agreement”) with the owners of Shaanxi Huitong Food Co., Inc. ("Huitong"), a limited liability company incorporated in the People's Republic of China ("PRC") on August 9, 2007 with a registered capital of $128,200 (RMB1,000,000). Pursuant to the Purchase Agreement, Merit agreed to purchase 100% of the equity ownership in Huitong for a cash consideration of $136,722 (RMB 1,000,000). The local government approved the transaction on February 1, 2008. Subsequent to the completion of the acquisition, Huitong became a wholly-owned subsidiary of Merit. Huitong was formed for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship. On December 26, 2007, Huitong executed an acquisition agreement with shareholders of Shaanxi Xidenghui Technology Stock Co., Ltd. ("Xidenghui"), whereby Huitong agreed to acquire 98.24% of the equity ownership of Xidenghui from the shareholders. Subsequent to completion of the acquisition agreement, Xidenghui became a majority-owned subsidiary of Huitong. On October 1, 2011, some related parties converted their debt into the registered capital of Xidenghui, and accordingly, Huitong's equity ownership interest in Xidenghui receded from 98.24% to 83.75%. 7 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND (continued) Xidenghui was incorporated in Weinan City, Shaanxi Province, PRC on March 29, 2001 under the Company Law of PRC. Xidenghui was engaged in the business of production and distribution of distilled spirit with a brand name of “Xidenghui.” Currently, its principal business is to hold an equity ownership interest in PRC operating subsidiaries. Beginning from January 2012, Xidenghui also distributes liquor that is manufactured by Shannxi Baishui Dukang Liquor Co., Ltd. (“Baishui Dukang”), one of our operating subsidiaries. Xidenghui's investment in Baishui DukangMajority owned subsidiary Baishui Dukang was incorporated in Baishui County, Shanxi Province, PRC on March 1, 2002 under the Company Law of PRC. Baishui Dukang was principally engaged in the business of production and distribution of distilled spirit (liquor) with a brand name of “Baishui Du Kang”. On May 15, 2002, Xidenghui invested inventory and fixed assets with a total fair value of $ 4,470,219 (RMB 37,000,000) to Baishui Dukang and owns 90.51% of Baishui Dukang’s equity interest ownership, thereby causing Baishui Dukang to become a majority-owned subsidiary of Xidenghui. On July 29, 2003, Baishui Dukang increased its registered capital to $5,603,479 (RMB 46,380,000). Xidenghui retains 90.51% equity ownership interest in Baishui Dukang, while its investment amount in Baishui Dukang increased from $ 4,470,219 (RMB 37,000,000) to $5,071,463 (RMB 41,976,500). On November 16, 2013, Baishui Dukang increased its registered capital of $5,861,350 (RMB 35,950,000) from $5,603,479 (RMB 46,380,000) to $11,464,829 (RMB 82,330,000), of which Baishui Dukang converted debt of $3,329,312 (RMB 20,420,000) owed to Shaanxi Du Kang Group Co., Ltd. (“Du Kang Group”), a related party, into registered capital, and Shaanxi Bai Shui Du Kang Marketing Management Co., Ltd. (“Du Kang Marketing Management”), another related party, contributed a property with a fair market value of $2,532,038 (RMB 15,530,000) to Baishui Dukang toward registered capital. While Xidenghui retains its investment amount of $5,071,463 (RMB 41,976,500), its equity ownership interest in Baishui Dukang was reduced from 90.51% to 51%. Xidenghui's investment in Shaanxi Baishui Dukang Liquor Brand Management Co., Ltd.Discontinued operation On October 30, 2007, Xidenghui executed an agreement with Mr. Zhang Hongjun, a PRC citizen, to establish a joint venture, Shaanxi Baishui Dukang Liquor Brand Management Co., Ltd. ("Brand Management"). Pursuant to the agreement, Xidenghui contributed cash of $95,704 (RMB 700,000), and owns 70% equity interest ownership therein. Brand Management was subsequently incorporated on November 12, 2007. Upon the completion of incorporation, Brand Management became a majority-owned subsidiary of the Xidenghui. Brand Management was principally engaged in the business of distribution of Baishui Dukang’s liquor and managing the franchise of the “Baishui Du Kang” brand name. On December 10, 2013, Xidenghui transferred its 70% equity ownership interest in Brand Management to Mr. Zhang, Hongjun for $114,506 (RMB 700,000), and accordingly, Brand Management is no longer an subsidiary of Xidenghui. Since this disposal is a transaction between entities under common control, the Company recorded the transaction on the historical carrying values. No gain or loss is recognized for the disposal. 8 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND (continued) Before the disposal of Brand Management, the Company derived license fees from liquor manufactures and liquor stores (a) License fees from liquor manufactures We authorize liquor manufacturers who comply with our requirements to use certain sub brand names of “Baishui Dukang” to process the production of liquor and to sell to customers within the designated area in a certain period of time. The amount of license fee varies based on the sales territory and the number of sub brand names. We generally collect the entire license fee when the license agreement is executed, and then recognize license fee revenue over the beneficial period described by the agreement, as the revenue is realized or realizable and earned. (b) License fees from liquor stores We also authorize liquor stores who comply with our requirements to exclusively sell certain sub brand names of “Baishui Dukang” products within the designated area in a certain period of time. The amount of license fee varies based on the sales territory and the number of sub brand names. We generally collect the entire license fee when the agency agreement is executed, and then recognize license fee revenue over the beneficial period described by the agreement, as the revenue is realized or realizable and earned. As the Company disposed of Brand Management in December 10, 2013, the company no longer generates revenue from license fees. Cost of License Fees Costs of franchise fees principally include the costs to prepare the franchise contracts and the payroll to employees who are responsible for inspection and monitoring the franchisees. These expenses are immaterial and therefore included in the general and administrative expenses. Xidenghui's investment in Shaanxi Yellow-river Bay Wenquan Lake Park Co., Ltd.Long-term Investment On March 1, 2006, Xidenghui executed an investment agreement with Shaanxi Yichuan Nature Park Co., Inc., pursuant to which, Xidenghui agreed to invest cash of $1,596,254 (RMB 12,000,000) to a joint-venture named Shaanxi Yellow-river Bay Wenquan Lake Park Co., Ltd., ("Yellow-river Bay Park") F/K/A Shaanxi Yellow-river Wetlands Park Co., Ltd., and owns 7.9% equity ownership interest therein. Shaanxi Yellow-river Wetlands Park Co., Ltd. is engaged in the business of recreation and entertainment. Xidenghui finished the investment contribution in September 2007. On October 8, 2013, Xidenghui exchanged its right to a piece of land, approximately 657 acres located in Weinan City, Shaanxi Province, with Mr. Zhang, Hongjun for approximately 10% equity ownership interest in Yellow-river Bay Park. Upon completion of the transaction, Xidenghui owns 18% equity ownership interest in Yellow-river Bay Park. Since this is a transaction between entities under common control, the Company recorded the transaction on the historical carrying values. No gain or loss is recognized for transaction. The Company uses the cost method to record the investment. As detailed above, the restructuring of Xidenghui's equity ownership interest in PRC operating subsidiaries in the fourth quarter 2013 is summarized as following charts: 9 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND (continued) Organization Chart Before the Restructuring in the Fourth Quarter 2013: China Du Kang Co., Ltd. ("China Du Kang") F/K/A Amstar Financial Holdings, Inc. ("AFLH") Incorporated in the State of Nevada on January 16, 1987 Acquiring 100% equity interest on 2/11/2008 Hong Kong Merit Enterprise Limited “Merit" Incorporated in Hong Kong on September 8, 2006 Acquiring 100% equity interest on 1/22/2008 Shaanxi Huitong Food Development Co., Inc. “Huitong” Incorporated in Shaanxi Province, PRC on August 9, 2007 Acquiring 98.24% equity interest on 12/26/2007 The equity interest changed to 83.75% on October 1, 2011, see Note 15 Shaanxi Xidenghui Technology Stock Co., Ltd. “Xidenghui” Incorporated in Shaanxi Province, PRC on March 29, 2001 Acquiring 90.51% equity interest on 5/15/2002 Acquiring 70% equity interest on 11/12/2007 Disposing of 70% equity interest on December 10, 2013 Shaanxi Baishui Dukang Liquor Co., Ltd. “Baishui Dukang” Incorporated in Shaanxi Province, PRC on March 1, 2002 Shaanxi Baishui Dukang Liquor Brand Management Co., Ltd. “Brand Management” Incorporated in Shaanxi Province, PRC on November 12, 2007 10 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND (continued) Organization Chart After the Restructuring in the Fourth Quarter 2013: China Du Kang Co., Ltd. ("China Du Kang") F/K/A Amstar Financial Holdings, Inc. ("AFLH") Incorporated in the State of Nevada on January 16, 1987 Acquiring 100% equity interest on 2/11/2008 Hong Kong Merit Enterprise Limited “Merit" Incorporated in Hong Kong on September 8, 2006 Acquiring 100% equity interest on 1/22/2008 Shaanxi Huitong Food Development Co., Inc. “Huitong” Incorporated in Shaanxi Province, PRC on August 9, 2007 Acquiring 98.24% equity interest on 12/26/2007 The equity interest changed to 83.75% on October 1, 2011, see Note 15 Shaanxi Xidenghui Technology Stock Co., Ltd. “Xidenghui” Incorporated in Shaanxi Province, PRC on March 29, 2001 Acquiring 90.51% equity interest on 5/15/2002 The equity interest reduced to 51% on 11/16/2013 Acquiring 7.9% equity interest on 11/12/2007 The equity interest increased to 18% on 10/8/2013 Shaanxi Baishui Dukang Liquor Co., Ltd. “Baishui Dukang” Incorporated in Shaanxi Province, PRC on March 1, 2002 Shaanxi Yellow-river Bay Wenquan Lake Park Co., Ltd. ("Yellow-river Bay Park") Incorporated in Shaanxi Province, PRC on August 11, 2005 11 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1- ORGANIZATION AND BUSINESS BACKGROUND (continued) The restructuring of Xidenghui in the fourth quarter 2013 was subject to the local government's approval, which was subsequently obtained in the early 2014. Also, because the restructuring is a transaction between entities under common control, the Company recorded the restructuring on the historical carrying values. No gain or loss is recognized for the restructuring. Under the PRC regulations on acquisition of businesses, commonly referred to as "SAFE" regulations (State Administration of Foreign Exchange), which were jointly adopted on August 8, 2006 by six PRC regulatory agencies with jurisdictional Authority, a Chinese entity may not be owned or controlled directly by foreign investors or shareholders but may be acquired in a two-step transaction with a wholly owned foreign enterprise (“WOFE”). China Du Kang is the US holding company for Merit, a Hong Kong entity organized under the Companies Ordinance as a limited liability company. Merit was established as a WOFE corporation for the purpose of effecting an acquisition transaction with Huitong, a WOFE corporation incorporated in PRC. Huitong in turn majority owns Xidenghui, which is a Chinese holding company. Xidenghui has one subsidiary, Baishui Dukang, and has an 18% equity interest in Yellow-river Bay Park. This arrangement provides separate holding companies for the United States, Hong Kong, and PRC. This allows the Company to lawfully conduct operations in China while ownership is represented in shares of the U.S. holding company. Xidenghui and Baishui Dukang are the two of these affiliated companies that are engaged in business operations. China Du Kang, Merit, and Huitong are holding companies, whose business is to hold an equity ownership interest in Xidenghui and Baishui Dukang. All these affiliated companies are hereafter referred to as the "Company". Currently, the Company is principally engaged in the business of production and distribution of distilled spirits with the brand name of “Baishui Dukang.” Note 2- CONTROL BY PRINCIPAL OWNERS The directors, executive officers, their affiliates, and related parties own, directly or indirectly, beneficially and in the aggregate, the majority of the voting power of the outstanding capital of the Company. Accordingly, directors, executive officers and their affiliates, if they voted their shares uniformly, would have the ability to control the approval of most corporate actions, including approving significant expenses, increasing the authorized capital and the dissolution, merger or sale of the Company's assets. 12 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes that the following disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the audited financial statements and the notes for the year ended December 31, 2013. The accompanying unaudited consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments that, in the opinion of Management, are necessary to present fairly the financial position and results of operations of the Company for the periods presented. Operating results for the three and six months ended June 30, 2014, are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. The accompanying consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States of America ("US GAAP"). This basis of accounting differs from that used in the statutory accounts of the Company, which are prepared in accordance with the "Accounting Principles of China " ("PRC GAAP"). Certain accounting principles, which are stipulated by US GAAP, are not applicable in the PRC GAAP. The difference between PRC GAAP accounts of the Company and its US GAAP consolidated financial statements is immaterial. The consolidated financial statements include the accounts of the Company and all its majority-owned subsidiaries which require consolidation. Inter-company transactions have been eliminated in consolidation. Certain amounts in the prior year's consolidated financial statements and notes have been revised to conform to the current year presentation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results when ultimately realized could differ from those estimates. Subsequent Events The Company evaluated subsequent events through the date of issuance of these financial statements. We are not aware of any significant events that occurred subsequent to the balance sheet date but prior to the filing of this report that would have a material impact on our consolidated financial statements. 13 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Concentrations of Credit Risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with high-quality institutions. Deposits held with banks in PRC may not be insured or exceed the amount of insurance provided on such deposits. Generally these deposits may be redeemed upon demand and therefore bear minimal risk. Fair Value of Financial Instruments The carrying value of financial instruments including cash and cash equivalents, receivables, prepaid expenses, accounts payable, and accrued expenses, approximates their fair value due to the relatively short-term nature of these instruments. Foreign Currencies Translation The Company maintains its books and accounting records in PRC currency "Renminbi" ("RMB"), which is determined as the functional currency. Transactions denominated in currencies other than RMB are translated into RMB at the exchange rates quoted by the People’s Bank of China (“PBOC”) prevailing at the date of the transactions. Monetary assets and liabilities denominated in currencies other than RMB are translated into RMB using the applicable exchange rates quoted by the PBOC at the balance sheet dates. Exchange differences are included in the statements of changes in owners' equity. Gain and losses resulting from foreign currency transactions are included in operations. The Company’s financial statements are translated into the reporting currency, the United States Dollar (“US$”). Assets and liabilities of the Company are translated at the prevailing exchange rate at each reporting period end. Contributed capital accounts are translated using the historical rate of exchange when capital is injected. Income and expense accounts are translated at the average rate of exchange during the reporting period. Translation adjustments resulting from translation of these consolidated financial statements are reflected as accumulated other comprehensive income (loss) in the consolidated statements of changes in shareholders’ equity. The exchange rates used for foreign currency translation were as follows (USD$1 RMB): Period Covered Balance Sheet Date Rates Average Rates Six Months ended June 30, 2014 Six Months ended June 30, 2013 Year ended December 31, 2013 Year ended December 31, 2012 Statement of Cash Flows In accordance with FASB ASC 830-230, “Statement of Cash Flows,” cash flows from the Company’s operations is calculated based upon the functional currency. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. 14 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition The Company recognizes revenue when the earnings process is complete, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, the selling price is fixed or determinable, and collectability is reasonably assured. Sales of Liquor The Company generally sells liquor to liquor distributors with which the Company executed an exclusive distributor contract, pursuant to which the distributor cannot act as a distributor for any other products of a third party. The Company recognizes liquor sales revenue when the significant risks and rewards of ownership have been transferred pursuant to PRC law, including such factors as when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, sales and value-added tax laws have been complied with, and collectability is reasonably assured. The Company generally recognizes revenue from sales of liquor when its products are shipped. The Company does not provide an unconditional right of return, price protection or any other concessions to its customers. Sales returns and other allowances have been immaterial in our operation. Deferred Revenue Deferred revenue consists of prepayments to the Company for products that have not yet been delivered to the customers. Payments received prior to satisfying the Company’s revenue recognition criteria are recorded as deferred revenue. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, deposits in banks with maturities of three months or less, and all highly liquid investments that are unrestricted as to withdrawal or use, and which have original maturities of three months or less. Accounts receivable The Company carries accounts receivable at the invoiced amount without bearing interest, less an allowance for doubtful accounts. Allowances for doubtful accounts are recorded as a general and administrative expense. Management regularly reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the collectability of accounts receivable and the adequacy of the allowance. Management also performs a subjective review of specific large accounts to determine if an additional reserve is necessary. In circumstances in which we receive payment for accounts receivable that have previously been written off, we reverse the allowance and bad debt expenses. 15 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Others Receivable Others receivable principally includes advances to employees who are working on projects on behalf of the Company. After the work is finished, they will submit expense reports with supporting documents to the accounting department. Upon being properly approved, the expenses are debited into the relevant accounts and the advances are credited out. Cash flows from these activities are classified as cash flows from operating activities. Inventories Inventories are stated at the lower of cost or market value. Actual cost is used to value raw materials and supplies. Finished goods and work-in-progress are valued on the weighted-average-cost method. Elements of costs in finished good and work-in-progress include raw materials, direct labor, and manufacturing overhead. Baishui Dukang, one of our subsidiaries, is engaged in the distillery business. Pursuant to the production requirement, all spirits that are newly distilled from sorghum, so called “liquor base,” must be barrel-aged for several years, so we bottle and sell only a portion of our liquor base inventory each year. We classify barreled liquor base as work-in-progress. Following industry practice, we classify all barreled liquor base as a current asset. Property, Plant and Equipment Property, plant and equipment are carried at cost. The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized. When assets are retired or disposed of, any resulting gains or losses are included in income in the year of disposition. Depreciation is calculated on a straight-line basis over the estimated useful life of the assets without residual value. The percentages or depreciable life applied are: Building and warehouses 20 years Machinery and equipment 7-10 years Office equipment and furniture 5 years Motor vehicles 5 years Leased assets Lease duration Intangible Assets Intangible assets are carried at cost. Amortization is calculated on a straight-line basis over the estimated useful life of the assets without residual value. The percentages or amortizable life applied are: Land use right 50 years Trade Mark 10 years 16 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Land Use Right All land belongs to the State in PRC. Enterprises and individuals can pay the State a fee to obtain a right to use a piece of land for commercial purpose or residential purpose for an initial period of 50 years or 70 years, respectively. The land use right can be sold, purchased, and exchanged in the market. The successor owner of the land use right will reduce the amount of time which has been consumed by the predecessor owner. The Company owns the right to use two pieces of land, approximately 2.4 acres and 7.8 acres, located in Weinan City, Shaanxi Province for through March 2055 and May 2059, respectively. The costs of these land use rights are amortized over their prospective beneficial period, using the straight-line method with no residual value. Valuation of Long-Lived assets Long-lived assets and certain identifiable intangibles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Advertising Costs The Company expenses advertising costs as incurred or the first time the advertising takes place, whichever is earlier, in accordance with the FASB ASC 720-35, “Advertising Costs." The advertising costs were $24,846, and $77,078 for the six months ended June 30, 2014 and 2013, respectively. 17 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Research and Development Costs Research and development costs relating to the development of new products and processes, including significant improvements and refinements to existing products, are expensed when incurred in accordance with the FASB ASC 730, "Research and Development". Research and development costs were immaterial for the six months ended June 30, 2014 and 2013, respectively. Value-added Tax ("VAT") Sales revenue represents the invoiced value of goods, net of a value-added tax (VAT). All of the Company’s products that are sold in PRC are subject to a Chinese value-added tax at a rate of 17% of the gross sales price or at a rate approved by the Chinese local government. This VAT may be offset by VAT paid on purchase of raw materials included in the cost of producing the finished goods. The Company presents VAT on a net basis. Business Tax Affixation Business tax affixation is in connection with the VAT payment. Business tax affixation is approximately 9% of the VAT payment and is due whenever the VAT is paid. The Company presents the revenue net of business tax affixation. Excise Tax Baishui Dukang produces and distributes distilled liquor, which is subject to excise tax in PRC. Excise tax rate is $0.14 (RMB1.00) per kilogram and 10%-20% of gross sales revenue. The Company presents excise tax on a net basis. Related Parties A party is considered to be related to the Company if the party directly or indirectly or through one or more intermediaries, controls, is controlled by, or is under common control with the Company. Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. A party which can significantly influence the management or operating policies of the transacting parties or if it has an ownership interest in one of the transacting parties and can significantly influence the other to an extent that one or more of the transacting parties might be prevented from fully pursuing its own separate interests is also a related party. 18 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Due from/to Related Parties Before July 1, 2011, Due to related parties represents temporary short-term loans from related parties to finance the Company’s operation due to lack of cash resources. These loans are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand. Cash flows from due to related parties are classified as cash flows from financing activities. On July 1, 2011, the related parties agreed to convert their loans to the Company into paid-in capital. After July 1, 2011, Due from/to related parties was caused by the related party transaction of sales of liquor. Since the Company sells liquor to the related parties, due from/to related parties represents accounts receivable from or deferred revenue from these related parties. Cash flows from due from/to related parties are classified as cash flows from operating activities. Imputed Interest The Company has financed it business operation through short-term borrowings from various related parties. These short-term borrowings are non-secured, non-interest bearing with no fixed repayment date. The imputed interests are assessed as an expense to the business operation and an addition to the paid-in capital. The calculation is performed quarterly based on the average outstanding balance and the market interest rate. On July 1, 2011, the related parties agreed to convert their loans to the Company into paid-in capital and no more imputed interest was recorded after the conversion. Pension and Employee Benefits Full time employees of the PRC entities participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, unemployment insurance, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require the Company to accrue for these benefits based on certain percentages of the employees' salaries. The Management believes full time employees who have passed the probation period are entitled to such benefits. The total provisions for such employee benefits were $11,869 and $13,753 for the six months ended June 30, 2014 and 2013, respectively. Government Subsidies The Company records government grants as current liabilities upon reception. A government subsidy revenue is recognized only when there is reasonable assurance that the Company has complied with all conditions attached to the grant. The Company recognized government subsidy of $56,993 and $0 for the six months ended June 30, 2014 and 2013, respectively. 19 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Income Taxes The Company accounts for income tax in accordance with FASB ASC 740-10-25, which requires the asset and liability approach for financial accounting and reporting for income taxes. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company has net operating losses carried forward from prior years. Although the PRC Income Tax Law allows the enterprises to offset their future taxable income with operating losses carried forward in a 5-year period, enterprises need approval from the local tax authority before they can claim such tax benefit, and the outcome of the application is generally uncertain. Therefore, the Management established a 100% valuation allowance for the operation losses carried forward and no deferred tax assets have been recorded as a result of these losses. The Company accounts for income taxes in interim periods in accordance with FASB ASC 740-270, "Interim Reporting." The Company has determined an estimated annual effective tax rate. The rate will be revised, if necessary, as of the end of each successive interim period during the Company's fiscal year to its best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income (or loss) at the end of the interim period. The Company may from time to time be assessed interest or penalties by major tax jurisdictions. In the event it receives an assessment for interest and/or penalties, it will be classified in the financial statements as tax expense. 20 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Statutory Reserves Pursuant to the applicable laws in PRC, PRC entities are required to make appropriations to three non-distributable reserve funds, the statutory surplus reserve, statutory public welfare fund, and discretionary surplus reserve, based on after-tax net earnings as determined in accordance with the PRC GAAP, after offsetting any prior years’ losses. Appropriation to the statutory surplus reserve should be at least 10% of the after-tax net earnings until the reserve is equal to 50% of the Company's registered capital. Appropriation to the statutory public welfare fund is 5% to 10% of the after-tax net earnings. The statutory public welfare fund is established for the purpose of providing employee facilities and other collective benefits to the employees and is non-distributable other than in liquidation. Beginning from January 1, 2006, enterprise is no longer required to make appropriation to the statutory public welfare fund. The Company does not make appropriations to the discretionary surplus reserve fund. Since the Company has been accumulating deficit no contribution has been made to the statutory surplus reserve fund and statutory public welfare reserve fund to date. The company will be required to make contributions to the statutory surplus reserve fund and statutory public welfare reserve fund upon the achievement of positive retained earnings, which means elimination of accumulated deficit and making further positive net income. Comprehensive Income FASB ASC 220, “Comprehensive Income,” establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated comprehensive income, as presented in the accompanying statements of changes in owners' equity consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income is not included in the computation of income tax expense or benefit. Segment Reporting FASB ASC 820, “Segments Reporting,” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. The Company currently operates in one principal business segment. 21 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Earnings (Loss) Per Share The Company reports earnings per share in accordance with FASB ASC 260, “Earnings Per Share,” which requires presentation of basic and diluted earnings per share in conjunction with the disclosure of the methodology used in computing such earnings per share. Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There are no potentially dilutive securities outstanding (options and warrants) for the six months ended June 30, 2014 and 2013, respectively. Fair Value of Measurements Accounting principles generally accepted in the United States define fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. Additionally, the inputs used to measure fair value are prioritized based on a three-level hierarchy. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: Level 1: Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2: Input other than quoted market prices that are observable, either directly or indirectly, and reasonably available.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the Company. Level 3: Unobservable inputs.Unobservable inputs reflect the assumptions that the Company develops based on available information about what market participants would use in valuing the asset or liability. An asset or liability’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Availability of observable inputs can vary and is affected by a variety of factors. The Company uses judgment in determining fair value of assets and liabilities and Level 3 assets and liabilities involve greater judgment than Level 1 and Level 2 assets or liabilities. 22 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3- SIGNIFICANT ACCOUNTING POLICIES (continued) Recent Accounting Pronouncements In April 2014, the Financial Accounting Standards Board (FASB) issued guidance that changes the criteria for reporting a discontinued operation. According to the new guidance, only disposals of a component that represents a strategic shift that has (or will have) a major effect on an entity's operations and financial results is a discontinued operation. The new guidance also requires expanded disclosures about discontinued operations and disposals of a significant part of an entity that does not qualify for discontinued operations reporting. The guidance is effective beginning January 1, 2015 with early adoption permitted, but only for disposals (or classifications as held for sale) that have not been reported in previously-issued financial statements. The Company does not expect the adoption of the new provisions to have a material impact on our financial condition or results of operations. In July 2013, the FASB issued ASU 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carry forward, a Similar Tax Loss, or a Tax Credit Carry forward Exists.” This standard requires that an unrecognized tax benefits, or a portion of an unrecognized tax benefit be presented on a reduction to a deferred tax asset for an NOL carry forward, a similar tax loss, or a tax credit carry forward with certain exceptions to this rule. If certain exception conditions exists, an entity should present an unrecognized tax benefit in the financial statements as a liability and should not net the unrecognized tax benefit with a deferred tax asset. This standard is effective for fiscal years and interim periods within those years beginning after December 15, 2013. The adoption of this standard did not have a material impact on the Company’s financial position, results of operations, and cash flows. In March 2013, the FASB issued guidance on when foreign currency translation adjustments should be released to net income. When a parent entity ceases to have a controlling financial interest in a subsidiary or group of assets that is a business within a foreign entity, the parent is required to release any related cumulative translation adjustment into net income. Accordingly, the cumulative translation adjustment should be released into net income only if the sale or transfer results in the complete or substantially complete liquidation of the foreign entity in which the subsidiary or group of assets had resided. The guidance is effective prospectively beginning January 1, 2014. The adoption of this standard did not have a material impact on the Company’s financial position, results of operations, and cash flows. The Company believes that there were no other accounting standards recently issued that had or are expected to have a material impact on our financial position or results of operations. 23 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 4- ACCOUNTS RECEIVABLE Accounts receivable consists of the following: June 30, December 31, (unaudited) Accounts receivable $ $ * Accounts receivable-related party Accounts receivable, net $ $ Bad debt expense charged to operations was $0 and $25,191 for the six months ended June 30, 2014 and 2013, respectively. *Refer to Note 13 - Sales of Liquor to Related Party for accounts receivable of related party. Note 5- PREPAID EXPENSES Prepaid expenses consist of the following: June 30, December 31, (unaudited) Machinery and parts $ $ Raw materials and supplies Packing and supply materials Advance to construction project Taxes Office expenses Total $ $ Note 6- INVENTORIES Inventories consist of following: June 30, December 31, (unaudited) Finished goods $ $ Work-in-progress Raw materials and supplies Supplies and packing materials Total $ $ 24 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7- PROPERTY, PLANT AND EQUIPMENT The following is a summary of property, plant and equipment: June 30, December 31, (unaudited) Building and warehouses $ $ Machinery and equipment Office equipment and furniture Motor vehicles Leased assets Total Less: Accumulated depreciation ) ) Add: Construction in progress Total property, plant and equipment, net $ $ Depreciation expense charged to operations was $260,081 and $188,447 for the six months ended June 30, 2014 and 2013, respectively. Depreciation expense with respect to production equipment that was charged to cost of sales was $158,593 and $148,922 for the six months ended June 30, 2014 and 2013, respectively. The remainder, depreciation expense attributable to equipment used in administration, was $101,488 and $35,525 for the six months ended June 30, 2014 and 2013, respectively, and was included in general and administration expenses. Note 8- INTANGIBLE ASSETS The following is a summary of intangible assets, less amortization: June 30, December 31, (unaudited) Land use right $ $ Trade Mark of "Xidenghui" Trade Mark of "Baishui Du Kang" Total intangible assets Less: Accumulated amortization ) ) Total intangible assets, net $ $ Amortization expense charged to operations was $20,960 and $21,243 for the six months ended June 30, 2014 and 2013, respectively. Note 9- ACCRUED EXPENSE Accrued expenses consist of the following: June 30, December 31, (unaudited) Accrued payroll $ $ Accrued pension and employee benefit Accrued office expenses Total $ $ 25 Back to Table of Contents CHINA DU KANG CO., LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 10- TAXES PAYABLE Taxes payable consist of the following: June 30, December 31, (unaudited) Sales tax and sales tax affixation $
